Citation Nr: 1638777	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) with congestive heart failure (CHF), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a skin disability claimed as a body rash and/or extreme itching condition, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2015, the Board remanded the issues addressed herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that in December 2015 decision, the Board determined that the Veteran was not exposed to herbicides during his service in Korea.  However, service connection may still be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

With regard to the claimed heart disability, the Veteran was afforded a VA examination in March 2014.  The examiner concluded that the present cardiac diagnosis was less likely as not related to chest pain complaints during service, inservice injury or event, as there was no evidence of a diagnosed cardiac condition during service.  The examiner noted that the Veteran was treated for chest pain and vomiting in November 1976, but was diagnosed with pleuritic syndrome with no mention of a cardiac diagnosis.  The examiner thus indicated that since there was no inservice diagnosis, there was no nexus.  However, service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The VA opinion is inadequate as to this matter and a medical addendum should be obtained.

With regard to the Veteran's claimed skin condition, the Veteran has not been afforded a VA medical examination and opinion to include consideration of whether the Veteran's claim inservice exposure to chemicals such as diesel fuel and gasoline.  Thus, he should be afforded an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum heart disability opinion.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that CAD with CHF had its clinical onset during service or is related to any in-service disease, event, or injury, including claimed inservice chemical exposure to diesel fuel and gasoline.  The examiner should note that the lack of an in-service diagnosis is one factor for consideration, but is not dispositive.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of any current skin disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disability had its clinical onset during service or is related to any in-service disease, event, or injury, including claimed in-service chemical exposure to diesel fuel and gasoline.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

